Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6496 Page 1 of 19



                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION



ALTICOR GLOBAL HOLDINGS, INC.,
AMWAY CORP., ALTICOR, INC., and
AMWAY INTERNATIONAL, INC.,

         Plaintiffs/Counter-Defendants,
                                                                          CASE NO. 1:17-CV-388
v.
                                                                          HON. ROBERT J. JONKER
AMERICAN INTERNATIONAL
SPECIALTY LINES INSURANCE
COMPANY (n/k/a AIG Specialty
Insurance Company),

         Defendant, and

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

      Defendant/Counter-Plaintiff.
__________________________________/

                                           OPINION AND ORDER

         This is an insurance coverage case. The parties have framed a series of issues on cross

motions for summary judgment or partial summary judgment. Plaintiffs Alticor Global Holdings,

Inc., Amway Corp., Alticor Inc., and Amway International (collectively, “Amway”)1 contend that

Defendants American Lines Insurance Company (“AISLIC”) and National Union Fire Insurance

Company of Pittsburgh, PA (“National Union”) breached insurance agreements with Amway by

denying coverage to which Amway was entitled under the relevant policies, and refusing to

provide a defense or to reimburse defense and claim expenses. AISLIC and National Union argue


1
  Plaintiff Alticor Global Holdings, Inc. is a holding company, and Plaintiffs Amway Corp., Alticor Inc., and Amway
International are among its subsidiaries. For ease of reference, this Opinion refers to all four plaintiffs, individually
and collectively, as “Amway.”
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6497 Page 2 of 19



that their defense obligation was never triggered, or was eliminated by policy exclusions applicable

as a matter of law. The Court has heard oral argument on the motions and thoroughly reviewed the

record. This is the decision of the Court.

                                             BACKGROUND

               A.      The 1996 Copyright Litigation

       Amway is a longstanding international direct selling venture. Amway Independent

Business Owners, or “IBOs,” market and sell Amway products worldwide. In 1996, a group of

entertainment companies (the “Record Companies”) sued Amway and approximately fifty IBOs

in federal court in the Middle District of Florida for copyright infringement (the “1996 Litigation”).

In the 1996 Litigation, the Record Companies accused approximately fifty defendant IBOs of

direct copyright infringement, and they charged Amway with vicarious or contributory liability.

The Record Companies alleged that the defendant IBOs produced videotapes incorporating sound

recordings to which the Record Companies held copyrights. (ECF No. 71-3, PageID.2872.)

According to the Record Companies, the defendant IBOs produced the videotapes to use as

“motivational tools, as sales tools, to recruit new Distributors and to promote upcoming Amway

Distributor conventions and conferences.” (Id.) The Record Companies claimed that defendant

IBOs sold the infringing videotapes at “Amway conventions and conferences, through the mails,

and otherwise.” (Id.) They alleged that defendant IBOs generated income not only by selling the

videotapes, but also by using the videotapes to advertise rallies and conventions; encourage other

IBOs to recruit distributors and buy and sell motivational tools; motivate participants at rallies and

conventions; and advertise Amway products. (Id., PageID.2873.) The Record Companies asserted

that the defendant IBOs reaped a substantial portion of their profits from the sale of the infringing

videotapes they produced and other motivational tools. (Id.)



                                                  2
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6498 Page 3 of 19



       In March 1998, the parties settled the 1996 Litigation under a Settlement and Release

Agreement (the “1998 Settlement”). The 1998 Settlement resolved claims for past infringement;

it did not release Amway or IBOs from claims of infringement arising in the future. It did, however,

provide a framework for addressing potential future claims. The U.S. District Court for the Middle

District of Florida retained jurisdiction to enforce the 1998 Settlement.

               B.      The Internet Video Copyright Claim

       Fourteen years passed. In November 2012, the Record Companies sent Amway a letter

accusing it of infringing hundreds of copyrighted sound recordings (the “2012 Letter”). The

Record Companies expanded the allegations in 2013 and ultimately accused Amway of direct,

contributory, or vicarious liability for the infringement of hundreds of sound recordings used in

over 1,000 different videos uploaded to Internet sites (the “Internet Video Claim”). The 2012

Letter explicitly invokes the dispute process created by the 1998 Settlement:

            This letter constitutes notice pursuant to Paragraph 13.2 of the Settlement
            and Release Agreement that [the Record Companies] reasonably believe
            that activities or conduct on the part of Amway Corporation and
            distributors of Amway products, as well as various individuals and entities
            associated with them, infringe copyrights and other rights in sound
            recordings owned or controlled by one or more of [the Record
            Companies].

(ECF No. 71-9, PageID.3085) (bold and italics omitted).

        The 2012 Letter asserts that infringing sound recordings “are incorporated into videos . . .

which are synchronized and further uploaded by Amway Corporation distributors [and others

connected to Amway] to various websites and then performed and distributed to the public.” (Id.,

PageID.3086.) The 2012 Letter specifies multiple websites and user channels it says feature

infringing video content. (Id.) According to the 2012 Letter, “many of these videos, as well as the

user ‘channels’ and/or profiles from which they are offered, incorporate the Amway logo and



                                                 3
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6499 Page 4 of 19



contain links or otherwise direct traffic to and from official Amway websites.” (Id.) The 2012

Letter describes the alleged infringements as willful and contends that “at the direction and

instruction of Amway Corporation, the Internet has to a large extent significantly enhanced the

marketing and advertising practices that were the subject of the previous lawsuit [the 1996

Litigation].” (Id., PageID.3087-3088.) The 2012 Letter sketches potential damages for the alleged

infringements, including the license value of the infringed recordings; profits attributable to the

infringement; or statutory damages for willful infringement. (Id., PageID.3089.)

                 C.       Amway’s Coverage Requests

        On May 21, 2013, Amway tendered the 2012 Letter to AISLIC, seeking coverage under a

policy entitled “AIG netAdvantage Security – Internet & Network Security Insurance” (the

“AISLIC Policy”). (ECF No. 71-14.) AISLIC denied coverage in July 2013 under a series of such

policies issued from 1999 through 2008.2 (Id.) AISLIC provided three primary reasons for the

denial: (1) coverage does not extend to infringements on websites other than those of Amway and

its distributors or licensees; (2) Exclusion J bars coverage for claims, wrongful acts, or loss arising

out of the 1996 Litigation; (3) Exclusion P bars coverage for claims arising out of any circumstance

or occurrence if claims arising out of the same circumstance or occurred have been reported under

a preceding policy. (Id.) AISLIC reaffirmed the denial of coverage by letter of December 4, 2013,

emphasizing the same points. (ECF No. 71-15.) AISLIC issued another denial on March 25, 2014,

denying coverage “for the reasons previously detailed.” (ECF No. 71-16, PageID.3242.) AISLIC

did not state in any of the notices that it was denying coverage or a defense because the 2012 Letter

was not a “suit” that triggered coverage.




2
  In this lawsuit, Amway contends it is entitled to coverage under the AISLIC Policy with effective dates from July
1, 2006 – July 1, 2007, extended by endorsement to July 20, 2007, Policy No. 672-91-00.

                                                         4
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6500 Page 5 of 19



         Amway also reported the Internet Video Claim to National Union under umbrella policies

spanning policy years 2005-2011.3 National Union responded by letter dated November 26, 2018,

stating that

               this letter serves to request additional information, and to reserve National
               Union’s rights under the 2005-11 umbrella policies, including, but not
               limited to, the right to decline coverage or seek declaratory relief at a
               subsequent time, based on the terms, definitions, conditions and
               exclusions of the policies for all or certain aspects of this matter.

(ECF No. 103-7, PageID.6255.) National Union advised that as to the 2005-2011 policy years, it

was reserving its right to deny coverage to the extent Amway’s liability does not involve an offense

arising out of a Named Insured’s business. (Id., PageID.6259.) National Union also noted that to

implicate coverage, the advertising injury “must be caused by an Occurrence committed during

the 2005-11 umbrella policies’ respective policy periods” and that National Union

               reserves all rights, including the right to limit or deny coverage under the
               2005-11 umbrella policies to the extent the claimants’ copyright
               infringement claims do not seek damages because of Personal Injury and
               Advertising Injury caused by an Occurrence committed during the
               2005-11 umbrella policies’ respective policy periods.

(Id.) The letter identifies multiple potential coverage exclusions as to which National Union states

it reserves its rights. (Id., PageID.6259-60.) The letter does not take a definite coverage position

regarding the 2005-2011 umbrella policies. Instead, it requests more information and states that

“National Union hereby fully and completely reserves its rights with respect to the claimants’

copyright infringement claims under the 2005-11 umbrella policies, including the right to decline

coverage at a later date, if warranted.” (Id., PageID.6260.) National Union states that it reserves

“the right to assert additional defenses to any claims for coverage.” (Id., PageID.6261.) National




3
 In this lawsuit, Amway contends it is entitled to coverage under the National Union Policy entitled “Umbrella Prime-
Commercial Umbrella Liability Policy” with effective dates April 1, 2006 – April 1, 2007, Policy No. 4485305.

                                                         5
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6501 Page 6 of 19



Union also requests that Amway advise it of “any impairment of the umbrella policies’ Retained

Limits.” (Id.)

       In correspondence dated December 1, 2014, National Union asked that Amway keep it

advised of any developments in the Florida Litigation. (ECF No. 103-8, PageID.6272.) By letter

of January 5, 2016, National Union asked for more comprehensive materials. (Id., PageID.6273-

75.) National Union stated that it “continue[s] to reserve the right to assert additional defenses to

any claims for coverage” and that it “expressly reserve[s] all rights under [its] policies and at law.”

(Id., PageID.6274-75.) According to Amway, National Union neither denied or agreed to provide

coverage for the Internet Video Claim until after Amway filed the lawsuit now before this Court.

(ECF No. 27, PageID.412.) National Union now contends that Amway is not entitled to coverage

for the Internet Video Claim.

                 D.    Florida Litigation

       In April 2014, Amway filed suit against the Record Companies in the United States District

Court for the Middle District of Florida (the “Florida Litigation”). Amway alleged, among other

things, breach of the 1998 Settlement. In March 2015, the Record Companies filed counter-claims

for breach of contract and direct, contributory, and vicarious copyright infringement (the “2015

Counter-claim” or “Counter-claim”). (ECF No. 72-18.) The parties ultimately settled the Florida

Litigation, and the court dismissed the case with prejudice on January 4, 2017. Neither AISLIC

nor National Union provided any defense or indemnity for Amway in connection with the Internet

Video Claim. Each insurer denied coverage to Amway based on the insurer’s reading of governing

policy language.

                 E.    Current Dispute




                                                  6
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6502 Page 7 of 19



       Amway now sues AISLIC and National Union based on claims arising out of the insurers’

denial of coverage. Before the Court are the parties’ cross motions for summary judgment or partial

summary judgment.

                                        LEGAL STANDARDS

       Summary judgment is proper where the evidence presents no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a).

A fact is material if it is so defined by substantive law and will affect the outcome of the suit under

the applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine dispute

exists if the court finds that a reasonable jury could find in favor of the non-moving party. Id.

Summary judgment is required where “after adequate time for discovery and upon motion … a

party fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In deciding a motion for summary judgment, the court draws

all inferences in the light most favorable to the non-moving party. Agristor Fin. Corp. v. Van

Sickle, 967 F.2d 233, 236 (6th Cir. 1992).

       Michigan substantive law applies in this case. Michigan courts “construe an insurance

policy in the same manner as any other species of contract, giving its terms their ordinary and plain

meeting if such would be apparent to a reader of the instrument.” DeFrain v. State Farm Mut.

Auto. Ins. Co., 491 Mich. 359, 367, 817 N.W. 2d 504 (2012) (internal quotation marks omitted).

Courts “must look at the contract as a whole and give meaning to all terms.” Auto-Owners Ins. Co.

v. Churchman, 440 Mich. 560, 566, 489 N.W.2d 431 (1992). Michigan courts “interpret[] the

words used in a contract in accordance with their commonly used meanings.” Citizens Ins. Co. v.

Pro-Seal Service Group, Inc., 477 Mich. 75, 84, 730 N.W. 2d 682 (2007) (internal quotation



                                                  7
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6503 Page 8 of 19



omitted). “After ascertaining the meaning of a contract’s terms, ‘a court must construe and apply

unambiguous contract provisions as written.’” Auto Owners Ins. Co. v. Seils, 310 Mich. App. 132,

145, 871 N.W. 2d 530 (2015) (quoting Rory v. Continental Ins. Co., 473 Mich. 457, 461, 464, 703

N.W. 2d 23 (2005). Ambiguity exists if, after considering the whole contract, one fair reading

leads to the understanding that coverage applies under certain circumstances and another fair

reading leads to the conclusion that coverage does not apply under the same circumstances. Id. at

146. Michigan courts construe an ambiguous provision in an insurance contract against the insurer

and in favor of coverage. Id. The insured bears the burden of demonstrating that its claim falls

within the policy’s coverage terms. Id. The insurer has the burden of establishing that an exclusion

applies. Id.

         Under Michigan law, “an insurer has a duty to defend, despite theories of liability asserted

against the insured that are not covered under the policy, if there are any theories of recovery that

fall within the policy.” Hastings Mut. Ins. Co. v. Mosher Dolan Cataldo & Kelly, Inc., 497 Mich.

919, 920, 856 N.W.2d 550 (2014). “The duty to defend cannot be limited by the precise language

of the pleadings.” Am. Bumper and Mfg. Co. v. Hartford Fire Ins. Co., 452 Mich. 440, 452, 550

N.W. 2d 475 (1996) (quotation omitted). “The insurer has the duty to look behind the third party’s

allegations to analyze whether coverage is possible.” Id. (quotation omitted). “In a case of doubt

as to whether … the complaint against the insured alleges a liability of the insurer under the policy,

the doubt must be resolved in the insured’s favor.” Id. (quotation omitted). The duty to defend is

broader in scope than the duty to indemnify. Id., at 451.

                                            AISLIC POLICY ISSUES4



4
 The Court addresses in this Opinion only a limited range of issues framed by the parties’ motions. The parties all
have other policy issues they have reserved for later stages of the litigation. The Court, in similar fashion, is ruling
only on the limited issues addressed in this Opinion at this time.

                                                           8
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6504 Page 9 of 19



                                      A. Exclusions J and P

       AISLIC asserts that even assuming the AISLIC Policy would otherwise cover Amway’s

claim, policy exclusions bar coverage as a matter of law.

       Exclusions J and P state that under the AISLIC Policy’s Internet Media Liability Coverage,

               we will not cover any claim, wrongful act, or loss alleging, arising out
            of, or resulting, directly or indirectly, from
                ….

               J.       any claim, demand, suit, arbitration, mediation, litigation, or
            administrative, bankruptcy, or regulatory proceeding or investigation,
            prior to or pending as of the first inception date; or alleging or arising out
            of or relating to any fact, circumstance, situation or wrongful act alleged
            in such claim, demand, suit, arbitration, mediation, litigation, or
            administrative, bankruptcy, or regulatory proceeding or investigation.
               ….

               P.      any circumstance or occurrence that has been reported to an
            insurer on, or is covered under, any other policy of insurance prior to the
            inception date of this policy; or alleging or arising out of the same
            wrongful act or series of continuous, repeated or related wrongful acts
            or alleging the same or similar facts, alleged or contained in any claim that
            has been reported, or any wrongful act(s) of which notice has been given,
            under any policy of which this policy is a replacement or succeeds in time.

(ECF No. 71-7, PageID.3019-3021.) AISLIC posits that the Internet Video Claim arose out of the

1996 Litigation and falls squarely within the Exclusions, precluding coverage and eliminating the

duty to defend as a matter of law.

       The Court disagrees with AISLIC. Applying Michigan’s general duty to defend rules,

AISLIC had a duty to defend any suit arising out of the Internet Video Claim unless and until it

can exclude potential coverage for the claim in its entirety. The record does not support a total

exclusion as a matter of law. To the contrary, the Internet Video Claim addresses different

technology, different time periods, different copyrighted works, and different IBOs than those

involved in the 1996 Litigation. For example, the 2012 Letter references “more than 365 infringing



                                                  9
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6505 Page 10 of 19



 videos” of which only “approximately 25 … incorporate sound recordings that also were at issue

 in the previous lawsuit….” (ECF No. 71-9, PageID.3087.) (emphasis added). The 1996 Litigation

 alleged infringement involving 116 different sound recordings, while the 2012 Letter alleges

 infringement involving “more than 220 different sound recordings.” (Id., PageId.3086-87.) The

 2012 Letter notes that one of the parties bringing the Internet Video Claim, Warner Music Group

 Corp. was not even a party to the 1996 Litigation, but instead submitted voluntarily to the ADR

 procedure. (Id., PageID.3086.) Allegations in the Internet Video Claim differ in other key respects

 from the allegations in the 1996 Litigation, involving different IBOs; different media technologies;

 and different business platforms. The record further suggests that alleged infringements in the 1996

 Litigation occurred principally in business support materials (“BSM”) IBOs produced and

 distributed themselves, while alleged infringements in the Internet Video Claim primarily

 promoted Amway’s own branding and marketing initiative. In short, at least some of the

 allegations of the Internet Video Claim fall outside the exclusions. Accordingly, AISLIC had a

 duty to defend, and its motion for judgment as a matter of law fails.

        AISLIC argues that even if time frames, technologies, IBOs, and copyrighted works are

 different, the exclusions still apply because the 1998 Settlement Agreement included a prospective

 dispute resolution process for future copyright claims. Indeed, the Record Companies submitted

 their initial 2012 Letter as a part of the process. And Amway actually initiated a lawsuit in 2014

 that accused the Record Companies of breaching the Settlement Agreement by saving up years’

 worth of alleging infringements for a single demand, rather than presenting issues as they arose

 along the way in a mutual effort to nip issues in the bud, provide better protection of copyrighted

 works, and mitigate potential damages for everyone. Because both Amway and the Record




                                                 10
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6506 Page 11 of 19



 Companies referenced or used the special process created by the 1998 Settlement Agreement,

 AISLIC says the new Internet Video Claim necessarily falls within Exclusions J and P.

        Again, the Court disagrees with AISLIC. Amway and the Record Companies structured a

 special procedure for addressing future disputes that might arise between them. The process that

 Amway and the Record Companies structured was perhaps more comprehensive than most ADR

 processes that commercial parties regularly include in their contracts. But the basic purpose was

 no different: coming up with a process to address disputes that have not yet arisen in ways short

 of traditional litigation. The Court would be loath to discourage such arrangements by finding that

 a policyholder risked exclusion of liability coverage under provisions such as those cited by

 AISLIC.

        The language of the policy exclusions does not support such a far-reaching result. The

 exclusions focus on precluding coverage for liability-causing conduct that had already ripened into

 an actual dispute, or notice of potential dispute at the time the AISLIC Policy incepted. This

 naturally excludes coverage for any new damages claimed to arise out of one of the infringements

 identified in the 1996 Litigation, and may (or may not) be broad enough to exclude coverage for

 new alleged infringements of works that were also at issue in the 1996 Litigation. But the coverage

 does not exclude coverage for alleged infringements of works that were never at issue in the 1996

 Litigation, particularly when the alleged infringements were by IBOs not previously involved;

 using technology not at issue in the 1996 Litigation; and at times post-dating the 1998 Settlement.

                                 B. Triggering the Duty to Defend

        The parties dispute the trigger for AISLIC’s duty to defend. Potential triggering events

 include the 2012 Letter, the filing of the complaint in the Florida Litigation, and the filing of the

 Counter-claim. Amway asserts that AISLIC’s duty to defend was triggered when Amway tendered



                                                  11
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6507 Page 12 of 19



 the 2012 Letter to AISLIC. AISLIC argues that any duty to defend was triggered, at the earliest,

 upon the Record Company filing of the Counter-claim in 2015.

        1. Policy Provisions

        Several policy provisions potentially apply. Under the heading “Internet Media Liability

 Coverage,” the Policy states:

             We shall pay on your behalf those amounts, in excess of the applicable
             Retention, you are legally obligated to pay, including liability assumed
             under contract, as damages, resulting from any claim(s) made against
             you for your wrongful act(s) in the display of Internet media. Such
             wrongful act(s) must occur during the policy period.

 (ECF No. 71-7, PageID.3009.) Under the heading “Defense Costs, Charges, and Expenses,” the

 Policy provides,

             We have the right and duty to defend a suit brought against you for
             covered wrongful acts, even if the suit is groundless or fraudulent and,
             with your written consent, settle any suit if we believe that it is proper.
                                                 ….
             We shall pay claim expenses you incur with our prior written consent in
             the defense of a suit for covered wrongful acts. In addition, we may, but
             are not obligated to, pay claim expenses with respect to a claim that is not
             a suit….

 (Id., PageID.3009-3010.) The AISLIC Policy defines “claim” as “(1) a written or oral demand for

 money, services, non-monetary relief or injunctive relief [or] (2) a suit….” (Id., PageID.No.

 3011.) The AISLIC Policy defines “wrongful acts” to include, without limitation, “(1) any actual

 or alleged breach of duty, neglect, act, error, misstatement, misleading statement, or omission that

 results in … (b) an infringement of copyright….” (Id., PageID.3018.) The AISLIC Policy defines

 “suit” to mean “a civil proceeding for monetary, non-monetary or injunctive relief that is

 commenced by service of a complaint or similar pleading. Suit shall also include a binding

 arbitration proceeding in which damages are alleged and to which you must submit or do submit

 with our prior written consent.” (Id.)

                                                 12
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6508 Page 13 of 19



         An “Internet Media Amendatory Endorsement” to the AISLIC Policy defines “Internet

 media,” “content,” “Internet site,” and “Your Internet site” as follows:

                  EE.      Internet media means:

                           (1)      content on your Internet site; or
                           (2)      content created by you that is displayed on an Internet
               site.
                  ....
                          MEDIA (a) Content means written, printed, video,
               electronic, digital, or digitized material, including advertising, images,
               music, descriptions, and information.
                  ....
                          MEDIA (b) Internet site means a collection of web pages
               that are organized and linked together and enable a computer or computer
               technology user to retrieve material stored on one or more servers.

                         MEDIA (c) Your Internet site means an Internet site
               designated by a domain name owned or licensed by you.

 (ECF No. 71-8, PageID.3064.) “Advertising” means “material on the Internet in any publicity or

 promotion, including branding, co-branding, co-branding, sponsorships or endorsements, on your

 own behalf or for others.” (ECF No. 71-7, PageID.3010.)

         2.       Ruling on Trigger

         The AISLIC Policy provides that a “suit brought against you for covered wrongful acts”

 triggers the duty to defend. There is no formal duty to defend under the Policy before the filing of

 a “suit.”5 The Policy defines “suit” as “a civil proceeding for monetary, non-monetary or injunctive

 relief that is commenced by service of a complaint or similar pleading.” Amway contends that the

 2012 Letter constitutes a “similar pleading” within the AISLIC Policy’s definition of a suit because

 it is a necessary pre-requisite to the filing of a formal lawsuit under the special procedures the

 parties negotiated in the 1998 Settlement Agreement. The Court is not persuaded. The Policy



 5
   The obligation to pay “damages resulting from any claims” is part of the coverage indemnity obligation, not part of
 the separate duty to defend.

                                                         13
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6509 Page 14 of 19



 defines a “suit” as distinct from and narrower than a “claim.” On its face, the definition of “suit”

 contemplates a formal proceeding, such as a lawsuit or binding arbitration, and requiring a

 complaint or pleading as an initiating document. The 2012 Letter does not amount to that kind of

 formal document. Indeed, if it were enough to trigger the duty to defend, commercial parties could

 use specially crafted ADR proceedings to expand the policy’s definition of the duty to defend. The

 2012 Letter fits more naturally within the Policy’s definition of “claim”: “a written or oral demand

 for money, services, non-monetary relief or injunctive relief.”

         Applying the policy language, the 2012 Letter amounts to a claim, not a suit, and did not

 by itself trigger a duty to defend under the Policy. The Counter-claim the Record Companies filed

 in March 2015 in the Florida Litigation falls within the Policy’s definition of “suit” and triggered

 the duty to defend. A counter-claim is precisely the kind of “similar pleading” the Policy definition

 contemplates. Whether there is a basis for policyholder recovery of any expenses incurred

 defending the claim as it was evolving into a suit is not being decided as a matter of law at this

 time.6 Neither is the AISLIC argument that Amway forfeited potential coverage by failing to tender

 the 2015 Counter-claim being addressed as a matter of law at this time.

                                          NATIONAL UNION POLICY

         Amway also sought coverage under the National Union Policy, an “Umbrella Prime –

 Commercial Umbrella Liability Policy” in effect from April 1, 2006 to April 1, 2007. Coverage

 under the National Union Policy becomes available only after exhaustion of Retained Limits of

 approximately $2,000,000.7


 6
   Potential issues include, without limitation, (1) whether AISLIC waived any argument that the 2012 Letter did not
 trigger a duty to defend because it failed to preserve the defense in its coverage denials; and (2) the meaning and
 application of the insurance company option as part of the duty to defend to pay claim expenses for claims that are
 not suits.
 7
    Coverage under the National Union Policy also becomes available only after exhaustion of coverage under a
 commercial general liability policy issued by ACE American Insurance Company. ACE American is not a party in
 the case, and the ACE American Policy is not at issue.

                                                        14
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6510 Page 15 of 19



      The National Union Policy provides:

             Coverage B Personal and Advertising Injury Liability

             1.     Insuring Agreement

                      a.      We will pay those sums that the insured becomes legally
      obligated to pay as damages because of ‘personal and advertising injury’ to which
      this insurance applies.
              ....

             Section V – Definitions

             1.     “Advertisement” means a notice that is broadcast or published to the
                    general public or specific market segments about your goods,
                    products or services for the purpose of attracting customers or
                    supporters. For the purposes of this definition:
                           a.      Notices that are published include material placed on
                                   the Internet or similar electronic means of
                                   communication; and
                           b.      Regarding web-sites, only that part of a web-site that
                                   is about your goods, products, or services for the
                                   purposes of attracting customers or supporters is
                                   considered an advertisement.
             ....

             14.    “Personal and advertising injury” means injury, including
                    consequential ‘bodily injury,’ arising out of one or more of the
                    following offenses:
                           . . . infringing upon another’s copyright, trade dress, or
                    slogan in your ‘advertisement.’
             ....

             21.    “Your product”:
                    a.     Means:
                    (1)    Any goods or products, other than real property, manufactured,
                           sold, handled, distributed or disposed of by:
                           (a)     You;
                           (b)     Others trading under your name; or
                           (c)     A person or organization whose business or assets you have
                                   acquired.

             “Occurrence” means:

             As respects Personal Injury and Advertising Injury, an offense arising out
             of your business that causes Personal Injury and Advertising Injury. All

                                             15
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6511 Page 16 of 19



                damages that arise from the same, related or repeated injurious material or
                act will be deemed to rise out of one Occurrence, regardless of the frequency
                or repetition thereof, the number and kind of media used and the number of
                claimants.

 (ECF No. 67-4, PageID.2275.)

        National Union argues first that the Personal Injury and Advertising Injury coverage does

 not apply to any of the infringements that IBOs or BSM suppliers committed, because only Amway

 entities are Named Insureds under the National Union Policy, and coverage extends only to

 advertisements of a Named Insured. This argument fails under the plain language of the Policy.

 The Policy’s broad definition of “advertisement” plainly extends beyond Amway’s own direct

 communications. It encompasses communications by others to the general public or specific

 market segments about “[Amway’s] goods, products, or services for the purpose of attracting

 customers or supporters.” The IBO and BSM supplier communications certainly could satisfy this

 standard in the eyes of a reasonable factfinder.

        The parties also dispute whether the National Union Policy in effect from April 2006 to

 April 2007 obligates National Union to provide coverage for all the infringements alleged in the

 Internet Video Claim, which span a longer period: namely, 2006-2015. Amway argues that all the

 infringements the Internet Video Claim alleges amount to a single “Occurrence.” National Union

 contends that each alleged infringement falls only within the coverage year in which it occurred.

 National Union also argues that Michigan law requires allocation of a claim that spans a series of

 policy periods regardless of the number of occurrences. Under Amway’s approach, National Union

 would have to provide coverage over and above the 2006-2007 Retained Limit for the totality of

 the Internet Video Claim. Under National Union’s approach, none of the claims would reach the

 Retained Limit for any policy year, and National Union would not have to pay anything.




                                                    16
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6512 Page 17 of 19



        Neither side is entitled to judgment as a matter of law. Amway contends that it is “beyond

 dispute” that all the infringements alleged in the Internet Video Claim amount to a single

 Occurrence under the policy. The Court disagrees. The more than 1,000 alleged infringements took

 place over a period of more than ten years and involved more than 300 uploads by multiple

 different parties. Whether all these alleged infringements, or clusters of the alleged infringements,

 “arise from the same, related or repeated injurious material or act” is in genuine dispute and

 requires factual determinations, precluding judgment as a matter of law. Similarly, to the extent

 Amway asserts that National Union has waived defenses by failing to raise or reserve specific

 rights, the argument requires factual development and cannot be decided as a matter of law.

        National Union relies on a series of Michigan cases for its theory that the settlement monies

 must be allocated to each of the policy periods based on the injury or damage occurring within that

 period. According to National Union, these cases mean that Amway’s position fails as a matter of

 law. The Court disagrees. The cases depend on the unique fact patterns at issue, just as this case

 will. For example, in Arco, the Michigan Court of Appeals considered how to allocate coverage

 risk for environmental damage in cases “involving continuous property damage and successive

 periods of liability coverage.” Arco Industries Corp. v. American Motorists Ins. Co., 232 Mich.

 App. 146, 162, 594 N.W.2d 61 (1998). Similarly, Wolverine World Wide involves allocation of

 liability for environmental contamination occurring over years. Wolverine World Wide, Inc. v.

 Liberty Mut. Ins. Co., No. 260330, 2007 WL 705981 (March 8, 2007). In these environmental

 cases, the initial deposit of contaminants may have occurred years earlier, but continuous migration

 of the contaminants through soil and groundwater may create new and ongoing instances of

 property damage, as defined in the policies. The decisions rested on particular policy language in

 CGL coverage applied to the particular fact pattern of environmental contamination. It did not



                                                  17
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6513 Page 18 of 19



 establish an iron rule of law for all policies and all fact patterns. This is also true of the other cases

 National Union cites. See Continental Casualty Co. v. Indian Head Industries, Inc., 666 F.App’x

 456 (2016) (allocating coverage risk for exposure to asbestos-containing products); Decker

 Manufacturing Corp. v. The Travelers Indemnity Co., No. 1:13-cv-820, 2015 WL 438229 (W.D.

 Mich. Feb. 3, 2015) (allocating coverage risk for environmental contamination); City of Sterling

 Heights v. United Nat. Ins. Co., No. 03-72773, 2007 WL 172529 (E.D. Mich. January 19, 2007)

 (allocating coverage risk where “there is no feasible way to separate the various covered and

 uncovered causes of the … economic damages….”); Stryker Corp. v. Nat’l Union Fire Ins. Co. of

 Pittsburgh, PA, No. 4:01-cv-157, 2005 WL 1610663 (W.D. Mich. July 1, 2005) (allocating

 coverage risk for “continuous [bodily] injury”); Century Indem. Co. v. Aero-Motive Co., 318

 F.Supp.2d 530 (W.D. Mich. 2003) (allocating coverage risk for environmental damage). The

 application of all relevant policy language to the fully developed fact pattern will have to await the

 factual development of plenary discovery. It cannot be resolved as a matter of law on the present

 record.

                                              CONCLUSION

           Based on the parties' input, the Court originally bifurcated this case into two phases. The

 first phase addressed a series of coverage issues under the First Case Management Order, and

 culminated in a series of dispositive motions (ECF Nos. 64, 66, 70 and 71). Based on this Opinion,

 the Court has resolved the coverage issues that it believes can be decided now as a matter of law.

 In particular, the Court has concluded:

        1.      Exclusions J and P of the AISLIC Policy do not as a matter of law preclude all
 coverage for the Internet Video Claim(s);

        2.     The 2015 Counter-claim, and not the 2012 Letter, is the trigger of AISLIC's duty
 to defend under the AISLIC Policy;



                                                    18
Case 1:17-cv-00388-RJJ-RSK ECF No. 110 filed 03/22/19 PageID.6514 Page 19 of 19



         3.    The National Union Policy does not as a matter of law preclude coverage for
 advertisements posted by IBOs, or other third parties, rather than by Amway itself; and

        4.     The National Union Policy does not as a matter of law require pro rata
 apportionment of Amway's claimed recovery over all National Union policies on the risk.

          A number of issues remain open around each of these conclusions, as noted in the Opinion.

 Those issues can be resolved in the next phase of the litigation. The Court will convene a Status

 Conference to develop the Second Case Management Order with the parties.

          IT IS SO ORDERED.




 Dated:      March 22, 2019                    /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                 19
